EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	
Claims 12-17 have been cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to an invention non-elected without traverse.  Accordingly, claims 12-17 have been cancelled in the Examiner’s Amendment above.

Allowable Subject Matter
Claims 1, 4-5, 7-11, 20-21, 24-25, and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 21, the combinations including a NOx storage material which consists of lanthanum-doped ceria and comprises 1.0-15 mol% lanthanum in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding page 5 of the Appeal Brief filed 14 February 2022, the applicant argued that Adam does not teach the claimed content of lanthanum in a lanthanum-doped ceria and further argued on pages 5-7 that unexpected results have been demonstrated.  The examiner agrees that unexpected results relative to the prior art range have been demonstrated within the claimed range.  As such, the claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.